Dismissed and Memorandum Opinion filed April 1, 2004








Dismissed and Memorandum Opinion filed April 1, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00793-CV
____________
 
MARK E. BURROUGHS, Appellant
 
V.
 
SPENCER & ASSOCIATES, P.C., Appellee
 

 
On
Appeal from the County Civil Court at Law No. 4
Harris
County, Texas
Trial
Court Cause No. 683,128
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 20, 2002.  The case was submitted for oral argument on
February 26, 2003.  On October 16, 2003,
this court issued an order abating the appeal because appellant, Mark E.
Burroughs, had petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number
03-39966-H3-7.  Because a stay is
automatically effected by Section 362(a) of the Bankruptcy Code, we stayed all proceedings
in the appeal.  See Tex. R. App. P. 8.2.




On December 16, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  Attached to the motion is an agreement under
Texas Rule of Civil Procedure 11 setting forth the terms of a settlement
agreement between the parties to this appeal. 
The agreement states that it was made as part of the settlement of the
issues in appellant=s bankruptcy case. 
This court requested that appellant provide the court with a copy of the
bankruptcy court=s order demonstrating the automatic stay has been lifted or
terminated.  See Tex. R. App. P. 8.3(a). 
On March 24, 2004, appellant provided copies of the debtor=s discharge from bankruptcy and final
decree from the bankruptcy court, along with a request to lift the bankruptcy
stay and rule on appellant=s pending motion. 
Accordingly, we reinstate the appeal for purposes of ruling on appellant=s motion to dismiss. 
Appellant=s motion to dismiss his appeal is granted.  Therefore, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 1, 2004.
Panel consists of Justices Fowler,
Edelman, and Frost.